MS Document 30 Filed 10/11/18 Page 1 of 2 PagelD #: 943
101 Eisenhower Parkway, Suite 300 | 5 Penn Plaza, Suite 2300 | gazzinari@aystrauss.com

AY. wi RAU SS Roseland, NJ 07068 New York, NY 10001 www.aystrauss.com

(973) 287-0958 (646) 434-1888

  

 

 

AE TORNEYS AT Le

October 11, 2018

BY ECF FILING

The Honorable Eric N. Vitaliano, U.S.D.J.
United States District Court

Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: Pogodin, et al. v. Cryptorion, Inc., et al.
Civil Action No. 18-cv-791-ENV-SMG
Request for Leave to File Motion to Withdraw

Dear Judge Vitaliano:

Our firm represents the defendants Cryptorion, Inc. (the “Company”) and Zurab
Tsitsuashvili (““Mr. Tsitsuashvili”) (collectively, the “Moving Defendants”) in this matter. Please
accept this letter, pursuant to your Honor’s Individual Motion Practice and Rules, as our request
for permission to file a motion to withdraw as counsel for the Moving Defendants.

The Company originally retained A.Y. Strauss LLC (the “Firm”) to represent it in
connection with certain corporate matters. The Firm further agreed to represent the Company and
Mr. Tsitsuashvili, its Chief Executive Officer, in connection with this litigation. The Firm
commenced its representation of the Company and Mr. Tsitsuashvili by filing a Motion to
Dismiss the Plaintiffs’ Complaint and an Answer to Mr. Zvi Ben-Zvi’s Cross-Claims.

However, soon after the Firm’s representation in this litigation commenced, the Company
started becoming delinquent with respect to the Firm’s bills for legal services, and has failed to
pay any fees due and owing to the Firm since April 11, 2018, without excuse or justification. As
a result, the Company has an outstanding balance due to the Firm in excess of $40,000 for
corporate and litigation legal services rendered to date. The Firm repeatedly put the Company on
notice that without payment, the Firm would be forced to seek to withdraw from its
representation, and the Company repeatedly promised that payment was forthcoming, to no
avail. Indeed, we have recently tried to work out mutually acceptable arrangements with our
client but, unfortunately, without success.

By failing to make any payments to the Firm for services rendered for six months, the
Company has rendered our representation effectively impossible. As a result, the Firm can no
longer provide effective or adequate legal representation to the Company or Mr. Tsitsuashvili in
this matter.

Relationships
First. &

 
ocument 30 Filed 10/11/18 Page 2 of 2 PagelD #: 944

  

AY. STRAUSS

ATTORNEYS AY LAW

At this early stage of the litigation, we do not believe any party will suffer any prejudice
due to the Firm’s withdrawal as counsel. Indeed, we seek to withdraw at this point to avoid
potential prejudice if we waited until the case had progressed further and discovery had
commenced. Moreover, we believe that withdrawal is proper under Rule 1.16(c) of the New York
Rules of Professional Conduct and L. Civ. R. 1.4.

As a courtesy, we have advised counsel for all other parties that we intend to submit this
letter to the Court seeking permission to file a motion to withdraw as counsel for the Moving
Defendants. At least preliminarily, counsel for the other parties have indicated to us they don’t
plan to oppose the relief we are seeking, provided it does not result in undue delay. We have, of
course, informed our client of our upcoming request to withdraw from our representation.

By copy of this letter, we respectfully advise Magistrate Judge Gold of our request that the
conference scheduled for next Thursday, October 18, be indefinitely suspended until such time as
the Court determines to be reasonable and appropriate for all parties.

Thank you in advance for your consideration of our request.
Respectfully submitted,

A.Y. STRAUSS LLC

UD.

Glenn M. Azzinari

33 Irving Place

New York, NY 10003
(646) 434-1888
gazzinari@aystrauss.com

Counsel for Defendants
Cryptorion, Inc. and
Zurab Tsitsuashvili

CC: Honorable Steven M. Gold, U.S.M.J.
Daniel Akselrod, Esq.
Eric Wertheim, Esq.
Peter Adelman, Esq.

Relationships
2 First. &

 
